Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Amended independent claim 1 has been amended to include the following limitations:
wherein a distal end of the lower side portion of the U-profile extends downward in the vehicle vertical direction to form the support flange, the support flange extending into the indentation of the hollow profile and being detachably secured to the indentation,
		
	Neither the Admitted Prior Art shown in figure 3 of the application, Tsubokura or Watanabe disclose a support flange integral with a lower portion of a U-profile guide rail that extends into an indentation of a sill hollow support structure, and that is detachably secured to the indentation.  The Tsubokura reference has an extension 48, 49 that forms a seal with wall 10.  The extension is not detachably connected to the support wall.  Further the extension 48, 49 does not extend downward into an indentation of a hollow profile delimited by a welding flange.  In Tsubokura the upper portion 3 of the rail guide and the lower portion 4 of the rail guide are both fastened and solely supported along the length or the rail by detachable bolts 5b.
 The guide rail in in the Admitted Prior Art of figure 3 sits in on an upper surface of the hollow profile body the guide rail is not supported by a support flange that extends into the recess 20 delimited by the welding flange 12.

In summary,   neither the Admitted Prior Art shown in figure 3 of the application, Tsubokura or Watanabe teach a  lower side portion of a U-profile rail channel extending downward to form a detachable support flange extending into an indentation of hollow profile sill support structure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        



/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
kpw